DETAILED ACTION

The amendment filed on October 12, 2021 has been entered. Upon further review if the subject response, additional issues under 35 USC 112 are present that need to be addressed. Any inconvenience caused by this Office action is regretted. To address these issues, the finality of the Office action mailed on January 12, 2021 has been withdrawn, and this Office action is being made nonfinal.

Drawings
The drawings were received on October 12, 2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, line 1, the recitation “a concavity” is vague and indefinite as to whether it refers to the first concavity set forth in claim 1, line 9 or to another such concavity.

In claim 4, line 2, the recitation “the cutting edge of the blades of the distal portion” lacks antecedent basis and is vague and indefinite as to what is being set forth, particularly as to what is meant by “the blades of the distal portion”.
In claim 6, lines 2-3, the recitation “the distal portion extends along the longitudinal axis” is vague and indefinite as to whether it refers to the length set forth in claim 5 or to another such length.
In claim 7, line 4, the recitation “a convexity” is vague and indefinite as to whether it refers to the convexity set forth in claim 1, line 11 or to another such convexity; similarly, in lines 4-5, the recitation “a concavity” is vague and indefinite as to whether it refers to the first concavity set forth in claim 1, line 9 or to another such concavity.

Allowable Subject Matter
Claim 1 is allowable over the prior art of record.
Claims 2-9 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
February 9, 2022